DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on February 2nd, 2021, regarding application number 16/087,142.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1 and 4-20 remain pending in the application, while claims 2-3 have been cancelled by Applicant. Claims 1, 4-13, 15-16 and 20 were amended in the Amendments to the Claims. Claims 14 and 17-19 are original.
Applicant’s amendments to the Specification and Claims have overcome each and every objection, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed December 21st, 2020. Therefore, the objections and rejections have been withdrawn. Examiner further acknowledges that claims will no longer be construed under 35 U.S.C. 112(f).
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/02/2021, with respect to the rejections of claims 1-6, 8, 13, 15, 17 and 20 under 35 U.S.C. 102(a)(2) and claims 7, 9-12, 14, 16 and 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejections is made in view of prior art references Naitou et al. (US 20160243705 A1), Oyama (US 20160257003 A1), Tsuda (US 20170028553 A1) and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 20160243705 A1 and Naitou hereinafter) in view of Yamamoto (US 20160176052 A1 and Yamamoto hereinafter).
Regarding Claims 1 and 20
Naitou teaches a control apparatus/method (see Fig. 1, control device 20) comprising: 
a processor (see Fig. 1, element 21, 22 and/or 23) configured to infer an intention of an external force on a basis of the external force (see [0024 "...Thus, it follows that when the human 11 intentionally pushes the robot 10 with a force greater than the first threshold value, the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation."]; [0042 "...it is possible to prevent the robot from performing the retreat operation based on a false detection, so that the retreat operation can be performed only when the human is intentionally pushing the robot."] on a predetermined target of operation (see Fig. 1, robot 10) and control whether to move or stop the predetermined target of operation on a basis of the inferred intention (see [0032 "In the present invention, the difference in size between the variation width WB and the variation width WA is utilized to cause the robot 10 to retreat only when the human 11 intentionally pushes the robot so that a retreat command is commanded."]; [0039] and [0041].), 
Naitou is silent regarding wherein the processor is configured to stop the predetermined target of operation under a condition that the inferred intention of the external force is unintentional.
Yamamoto teaches a robot with a control device (see Fig. 2) wherein the processor is configured to stop the predetermined target of operation under a condition that the inferred intention of the external force is unintentional (see Figs. 3 and 6-7; [0008], [0039]-[0041], [0070] and [0077]. The robot corresponds to the target of operation. The person or object coming into contact with the robot corresponds to the unintentional external force because the robot is intended for picking up workpieces while avoiding physical contact with people (see Fig. 1; [0004] and [0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control scheme of Naitou to stop the robot due to unintentional external forces, as taught by Yamamoto, because it facilitates additional means to control the robot to ensure safety for users. Application of the known technique taught by Yamamoto to the prior art control scheme taught by Naito would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include a robot control apparatus wherein the processor is configured to stop the predetermined target of operation under a condition that the inferred intention of the external force is unintentional. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the processor is configured to control whether to move or stop the target of operation according to whether or not a position where the external force occurs is inside a predetermined range on the target of operation (see [0022 "The robot 10 is a 6 -axes articulated robot, for example, which is provided at its distal end with a hand H capable of gripping a workpiece W. Further, a force sensor S is built in the robot 10 between the hand H and a distal end of a robot arm. Thus, the force sensor S detects, as an external force detection value Fd, an external force that acts from the place where the force sensor S is mounted to the distal end of the hand H and the workpiece W."]).
Regarding Claim 5
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the processor is configured to control whether to move or stop the target of operation according to whether or not a magnitude of the external force is inside a predetermined range (see [0011 "...a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is greater than a first threshold value; and an external force variation monitoring unit that stops the retreat operation when a variation amplitude of the external force at a predetermined time after the retreat operation is commanded by the retreat operation commanding unit is smaller than a second threshold value." ]).
Regarding Claim 6
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the processor is configured to control whether to move or stop the target of operation according to whether or not a change in a magnitude of the external force is gradual (see [0011 "...a retreat operation for causing the robot to be moved in a direction such that the external force is decreased when the external force detected by the external force detecting unit is greater than a first threshold value; and an external force variation monitoring unit that stops the retreat operation when a variation amplitude of the external force at a predetermined time after the retreat operation is commanded by the retreat operation commanding unit is smaller than a second threshold value." ]; Fig. 4A and Fig. 4B; [0031 "However, the rate of increase of the external force in FIG. 4B is slower than that in FIG. 4A…"]; [0032]; The robot has a sensor for detecting forces with magnitudes that change gradually or non-gradually across time. Fig. 4B demonstrates a force increase which is more gradual than that of Fig. 4A. Forces from both figures are detected by the robot and the robot only retreats in the scenario according to Fig. 4B.).
Regarding Claim 8
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the processor is configured to control whether to move or stop the target of operation on a basis of whether or not a presence of a human being is detected (see [0005 "In such a human cooperation robot system, when the robot approaches or contacts the human, the robot is decelerated or stopped in order to ensure the human's safety..."]; [0006 "Thus, it is preferable that the robot be made to retreat from the operation area in such a situation... As a result, the robot is caused to perform a retreat operation simply by the human pushing against it with an external force greater than or equal to a predetermined value."]).
Regarding Claim 13
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the target of operation includes a plurality of links or a plurality of joint sections (see Fig. 2-3, robot R includes a plurality of links and joint sections.), and a sensor is provided in at least the link on a front end of the plurality of links or the plurality of joint sections (see Fig. 2-3, force sensor S is provided in the link on a front end of the links.).
Regarding Claim 15
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein in a case in which the intention is in line with an intention of a user operation on the target of operation, the processor is configured to control a predetermined interaction with the user (see [0024 "...Thus, it follows that when the human 11 intentionally pushes the robot 10 with a force greater than the first threshold value, the retreat operation commanding unit 22 commands a retreat operation so that the robot 10 starts the retreat operation."]; [0039] and [0042]).
Regarding Claim 17
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the external force includes at least one of a force, a torque, an acceleration, and a speed (see [0006]; The external force is a force in this reference.).

Claims 7, 10, 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 20160243705 A1 and Naitou hereinafter) as modified by Yamamoto (US 20160176052 A1 and Yamamoto hereinafter) in claim 1 above, and further in view of Oyama et al. (US 20160257003 A1 and Oyama hereinafter).
 Regarding Claim 7
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1),
Naitou and Yamamoto are silent regarding a control apparatus wherein the processor is configured to control whether to move or stop the target of operation according to whether or not a change in a direction of the external force is gradual.
Oyama teaches a control apparatus wherein the processor (see Fig. 2, element 43) is configured to control whether to move or stop the target of operation according to whether or not a change in a direction of the external force is gradual ([0041], [0043] and [0044] describe the capability of detecting external force changes over time, while considering gradual or abrupt changes [0044 “…when a person contacts with the robot 1 but immediately steps away from the robot 1, a restart of driving of the robot 1 is considered.”]. The operation control unit 43 considers changes in external forces throughout specific time periods when determining whether or not to move the robot. Paragraph [0034] further states “…Judgement of an external force is not limited to this form and may be made in consideration of the direction of an external force…”.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the control scheme of Naitou and Yamamoto based on detected rate of force change as taught by Oyama, including the consideration of gradual or abrupt changes, because it facilitates additional means to control robot 10 based on detected external force rate.
Regarding Claim 10
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1),
Naitou and Yamamoto are silent regarding a control apparatus wherein the processor is configured to cause a technique of inferring the intention to be different according to whether or not the target of operation is moving. 
Oyama teaches a control apparatus wherein the processor (see Fig. 2, element 43) is configured to cause a technique of inferring the intention to be different according to whether or not the target of operation is moving (see [0010] and [0043]-[0046]; While the robot is operating, any external force exceeding the 'stop judgement value' will cause the robot to stop. On the other hand, while the robot is stopped, restart will be inhibited as long as an external force is within a specific value range and occurring for a specific time length. A stopped robot infers intention according to a value range and time period, while a moving robot infers intention based on a single threshold value.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the control device of Naitou and Yamamoto per Oyama’ s teaching because it incorporates different techniques for inferring the intention of an external force based on if the robot is moving or not. 
Oyama teaches that depending on the kind of external force applied to the robot, it is preferable to maintain the stop state of the robot for the user’s safety. For example, when an external force exceeds a certain limit during a period of time following the stop, it can be judged that the cause of the stop has not been eliminated and startup should not occur. This improvement in safety would have provided motivation to modify the robot of Naitou to incorporate a similar technique after the robot stops retreating.
Regarding Claim 11
Naitou as modified by Yamamoto and Oyama teaches the control apparatus according to claim 10 (as discussed above in claim 10), 
Oyama further teaches wherein in a case in which the target of operation is stopped, the processor (see Oyama Fig. 2, element 43) is configured to control whether or not to move the target of operation according to whether or not an increasing rate of change of a force imparted to the target of operation is inside a predetermined range (see Oyama [0010 "...The stop command unit performs control to inhibit a restart of the execution of the operation program when, in a state where the execution of the operation program is temporarily stopped, the external force is continuously equal to or less than the first external force judgement value during a period of a predetermined first time length, and additionally, the external force continuously exceeds the second external force judgement value during a period of a predetermined second time length."]). 
Regarding Claim 14
Naitou and Yamamoto teach the control apparatus according to claim 13 (as discussed above in claim 13), 
Naitou further teaches wherein the target of operation includes a plurality of links or a plurality of joint sections (see Fig. 2-3, robot R includes a plurality of links and joint sections.), 
Naitou and Yamamoto are silent regarding a target of operation wherein a discrete sensor is provided in each of the plurality of links or the plurality of joint sections.
Oyama teaches a target of operation including a plurality of links or a plurality of joint sections (see Fig. 1, robot arm 12, joint units 13), and a discrete sensor is provided in each of the plurality of links or the plurality of joint sections (see Fig. 1, rotation angle detectors 15; [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the plurality of links in the robot of Naitou and further include rotation angle detectors at each joint as taught by Oyama because it facilitates joint movement detection.
Oyama teaches the use of a rotation angle detector in each link to detect angles of the links with respect to each other. Based on the detected angles, a direction in which the arm is extended can be detected. 
Regarding Claim 16
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou and Yamamoto are silent regarding a control apparatus wherein in a case in which the intention is not in line with an intention of a user operation on the target of operation, the processor is configured to control an output of a predetermined alarm. 
Oyama teaches a control apparatus wherein in a case in which the intention is not in line with an intention of a user operation on the target of operation, the processor (see Fig. 2, element 43) is configured to control an output of a predetermined alarm (see [0048 "When the stop command unit 46 inhibits the restart of execution of the operation program 41 in the stop period of the robot 1, the operation control unit 43 maintains the state where the execution of the operation program 41 is stopped. The display unit 58 displays, on the screen, a warning that the restart of driving of the robot 1 is inhibited. Then, a worker sees the warning on the display unit 58 and eliminates a cause for inhibition of the restart of driving of the robot 1 . For example, another object in contact with the robot 1 is eliminated."]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the control device of Naitou and Yamamoto and further include a warning capability as taught by Oyama because it facilitates controlling alarm’s output to catch user's attention and allow them to eliminate the inhibiting external force.
Oyama teaches the addition of an alarm to catch the user's attention and allow them to eliminate the inhibiting external force.

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 20160243705 A1 and Naitou hereinafter) as modified by Yamamoto (US 20160176052 A1 and Yamamoto hereinafter) in claim 1 above, and further in view of Tsuda et al. (US 20170028553 A1 and Tsuda hereinafter).
Regarding Claim 9
Naitou and Yamamoto teach the control apparatus according to claim 1 (as discussed above in claim 1), 
Naitou further teaches wherein the processor is configured to control whether to move or stop the target of operation on a basis of the external force (see [0032 "In the present invention, the difference in size between the variation width WB and the variation width WA is utilized to cause the robot 10 to retreat only when the human 11 intentionally pushes the robot so that a retreat command is commanded."]; [0039] and [0041]) 
Naitou and Yamamoto are silent regarding a control apparatus wherein the processor is configured to control whether to move or stop the target of operation on a result of learning by machine learning.
Tsuda teaches a control apparatus wherein the processor (see Figs. 2, 8 and 9, element 43) is configured to control whether to move or stop the target of operation (Fig. 1, robot 1) on a result of learning by machine learning (see [0013 "According to a second aspect of the invention, there is provided a robot controller including the machine learning device as described above; and an action control unit that controls an action of the robot, the machine learning device including a decision unit that sets an action of the robot, based on the training data set, wherein the action control unit controls the action of the robot, based on a command from the decision unit."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the control device of Naitou and Yamamoto and further incorporate a machine learning device as taught by Tsuda because it facilitates applying machine learning to control robot operations.
Tsuda teaches the applied machine learning device to allow humans and robots to work cooperatively in an optimal manner, even when humans vary their action patterns.
Regarding Claim 18
Naitou and Yamamoto teach the control apparatus according to claim 17 (as discussed above in claim 17),
Naitou and Yamamoto are silent regarding a control apparatus wherein the acceleration is detected by an acceleration sensor, or is computed from a detection result of an encoder that detects a rotational angle of a joint section existing between links of a target of operation.
Tsuda teaches a control apparatus wherein the acceleration is computed from a detection result of an encoder that detects a rotational angle of a joint section existing between links of a target of operation (see [0033 "The state detector in this embodiment includes a rotation angle detector 15 attached to each arm driving motor 14. The rotation angle detector 15 detects the angle of rotation at which each arm driving motor 14 is driven. The position, orientation, velocity, and acceleration of the robot 1 can be detected based on the angles of rotation of the arm driving motors 14."]; The rotation angle detectors correspond to encoders.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot arm of Naitou and further include rotation angle detectors at the joints for detecting acceleration, as taught by Tsuda because it allows joint movement detection via acceleration for controlling thereof. 
Tsuda teaches detecting acceleration in order to lower the burden on a user and increase efficiency of the robot. For example, a desired state for the robot may be one where acceleration amplitude is minimized in order to increase efficiency. 
Regarding Claim 19
Naitou and Yamamoto teach the control apparatus according to claim 17 (as discussed above in claim 17),
Naitou and Yamamoto are silent regarding a control apparatus wherein the speed is detected by a speed sensor, or is computed from a detection result of an encoder that detects a rotational angle of a joint section existing between links of a target of operation.
Tsuda teaches a control apparatus wherein the speed is computed from a detection result of an encoder that detects a rotational angle of a joint section existing between links of a target of operation (see [0033 "The state detector in this embodiment includes a rotation angle detector 15 attached to each arm driving motor 14. The rotation angle detector 15 detects the angle of rotation at which each arm driving motor 14 is driven. The position, orientation, velocity, and acceleration of the robot 1 can be detected based on the angles of rotation of the arm driving motors 14."]; The rotation angle detectors correspond to encoders.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot arm of Naitou and further include rotation angle detectors at the joints for detecting velocity, as taught by Tsuda because it allows joint movement detection via velocity for controlling thereof. 
Tsuda teaches detecting speed in order to lower the burden on a user and increase efficiency of the robot. For example, it may be desired to operate a robot at a specific speed range in order to increase efficiency. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 20160243705 A1 and Naitou hereinafter) as modified by Yamamoto (US 20160176052 A1 and Yamamoto hereinafter) and Oyama et al. (US 20160257003 A1 and Oyama hereinafter) in claim 1 above, and further in view of Osada et al. (US 20170197312 A1 and Osada hereinafter).
Regarding Claim 12
Naitou as modified by Yamamoto and Oyama teaches the control apparatus according to claim 10 (as discussed above in claim 10),
modified Naitou is silent regarding a control apparatus wherein in a case in which the target of operation is moving, the processor is configured to control whether or not to move the target of operation according to whether or not a speed of the target of operation is inside a predetermined range. 
Osada teaches a control apparatus wherein in a case in which the target of operation (see first mechanical element) is moving, the processor (see Fig. 1, element 11) is configured to control whether or not to move the target of operation according to whether or not a speed of the target of operation is inside a predetermined range (see [0011 "...in a case where the position and the velocity of the first mechanical element depart from the predetermined allowable range, a stop instruction for stopping the operation of the actuator is outputted. As a result, the operation of the actuator is stopped and the movable member is deaccelerated...."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the control device of modified Naitou per Osada’s teaching because it provides stop instructions for when the speed of the robot departs from a predetermined allowable range.
Osada teaches this addition to allow the target of operation to be utilized to the maximum, while preventing or reducing damage when it comes into contact with an external force. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664